UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September14, 2012 LAPORTE BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 333-182106 Being applied for (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 710 Indiana Avenue, LaPorte, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(219) 362-7511 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01Other Events LaPorte Bancorp, Inc., a Maryland corporation (the “Registrant”) is the proposed stock holding company for The LaPorte Savings Bank (the “Bank”) resulting from the “second-step” conversion of the Bank from the mutual holding company structure to the stock holding company structure (the “Conversion”). Upon consummation of the Conversion, the Registrant will own all of the issued and outstanding shares of the Bank’s common stock. As part of the Conversion, shares of the Registrant’s common stock will be issued and sold in an offering to certain depositors of the Bank and others and will also be issued in exchange for the currently issued and outstanding shares of LaPorte Bancorp, Inc., a federal corporation (the current mid-tier holding company for the Bank, “LaPorte-Federal”) held by persons other than LaPorte Savings Bank, MHC.The Registrant filed a registration statement on Form S-1 (File No.333-182106) with the Securities and Exchange Commission (the “SEC”), which was declared effective by the SEC on August 10, 2012. A copy of LaPorte-Federal’s Form 10-Q for the quarter ended June 30, 2012, filed with the SEC on August 14, 2012, is filed as Exhibit 99.1 hereto and incorporated herein by reference. The information included in Exhibit 99.1 and incorporated into this report is for LaPorte-Federal. Separate financial statements for the Registrant have not been included in this report because the Registrant has not issued any shares and has engaged only in organizational activities to date, and has no significant assets, contingent or other liabilities, revenues or expenses. Item 9.01.Financial Statements and Exhibits (d) Exhibits. Exhibit No. Exhibit Form 10-Q for the quarter ended June 30, 2012, of LaPorte Bancorp, Inc., a federal corporation (Incorporated by reference to the Form 10-Q for the quarter ended June 30, 2012, of LaPorte Bancorp, Inc. (File No. 001-33733) filed with the SEC on August 14, 2012). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAPORTE BANCORP, INC. DATE: September 14, 2012 By: /s/ Michele M. Thompson Michele M. Thompson President and Chief Financial Officer
